DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,211,352. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11,211,352 recites all of the limitations in claim 1 of the instant application.												Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,211,352. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11,211,352 recites all of the limitations in claim 9 of the instant application.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,211,352. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 11,211,352 recites all of the limitations in claim 16 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2018/0151527) in view of Tao et al. (2005/0233571).				Re claim 1, Chang a semiconductor structure (Figs. 1, 3) comprising:			an upper conductive structure (102, 112) overlying a substrate (304);			a buffer layer (122) disposed along an upper surface of the upper conductive structure (102, 112); and											a bond bump (120) disposed on the upper surface of the upper conductive structure (102, 112).
Chang does not explicitly teach wherein the bond bump comprises a sidewall having a straight sidewall segment overlying a curved sidewall segment.
Tao teaches a semiconductor chip (Figs. 3-4) with a plurality of UBMs (under bump metallurgy) or bump structures (162) wherein the bump structures (162) meets the buffer layer (128) at a curved sidewall [22].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Chang as taught by Tao since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 2, Chang in view of Tao teaches the semiconductor structure of claim 1, wherein the curved sidewall segment extends laterally into the buffer layer ([22], Tao).
Re claim 5, Chang in view of Tao teaches the semiconductor structure of claim 1, wherein a height of the curved sidewall segment is equal to a thickness of the buffer layer along the upper surface of the upper conductive structure (Fig. 1, Chang).		Re claim 6, Chang in view of Tao teaches the semiconductor structure of claim 1, further comprising:										an interconnect structure (308, Chang) disposed between the substrate (304) and the upper conductive structure (102, 112), wherein the interconnect structure (102, 112) comprises a top conductive wire (104/308p), and wherein the upper conductive structure (102, 112) is disposed along the top conductive wire (104/308p).
Re claim 7, Chang in view of Tao teaches the semiconductor structure of claim 1, wherein the upper conductive structure comprises a top surface vertically above the upper surface of the upper conductive structure, wherein the curved sidewall segment is disposed below the top surface of the upper conductive structure (see rejection of claim 1).
Re claim 8, Chang in view of Tao teaches the semiconductor structure of claim 1, wherein the bond bump (120, Chang) is a single structure continuously extending from the upper surface of the upper conductive structure to a point above the buffer layer (Fig. 1, Chang).
Prior art of record
Re claim 9, Chang et al. (2018/0151527) teaches an integrated chip (Figs. 1, 3) comprising:												a bond pad (104) overlying a substrate (304);						a conductive layer (102) disposed along the bond pad (104); and				a bump structure (120) overlying the bond pad (104). 					Chang does not explicitly teach the bump structure extending through the conductive layer, wherein the bump structure comprises a protrusion that abuts a sidewall of the conductive layer.									Re claim 16, Chang et al. (2018/0151527) teaches a method for forming a semiconductor device structure (Figs. 5-13), comprising:						forming a bond pad (104) over a substrate (304);						depositing a buffer layer (122) over the bond pad (104);					depositing an upper dielectric layer (124) over the buffer layer (122);			performing a first etch process ([58], Fig. 10) on the upper dielectric layer (124) to form an opening over the bond pad (104); and forming a bond bump (120) in the opening.
Chang does not explicitly teach performing a second etch process on the buffer layer to expand the opening and expose an upper surface of the bond pad, wherein the first etch process is different from the second etch process.
Allowable Subject Matter
Claim 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 3, Chang in view of Tao teaches the semiconductor structure of claim 1, 													yet remains explicitly wherein the buffer layer comprises a first conductive material.
Claim 4 is objected to for at least depending from objected claim 3.	
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate or make obvious the device of claim 9, including each of the limitations and specifically the bump structure extending through the conductive layer, wherein the bump structure comprises a protrusion that abuts a sidewall of the conductive layer, for the same reasons as mentioned for claim 9 in the prior art of record above.
The prior art of record does not anticipate or make obvious the method of claim 16, including each of the limitations and specifically performing a second etch process on the buffer layer to expand the opening and expose an upper surface of the bond pad, wherein the first etch process is different from the second etch process, for the same reasons as mentioned for claim 16 in the prior art of record above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        11/28/22